PER CURIAM.
We affirm on all issues except the issue of attorney’s fees. Because the final judgment merely reserved jurisdiction to determine entitlement to and the amount of attorney’s fees, appeal of this issue was premature. Although appellant explains that the trial court made that determination after the filing of the notice of appeal, “[tjhis court cannot review judicial acts of a trial court taking place after the filing of a notice of appeal unless those judicial acts are themselves made the subject of a new notice of appeal or other appropriate appellate proceedings.” Velickovich v. Ricci, 391 So.2d 258, 260 (Fla. 4th DCA 1980); see also Fla. R.App. P. 9.110(h) (“The court may review any ruling or matter occurring before filing of the notice.”).
GROSS, C.J., WARNER and CIKLIN, JJ., concur.